DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2021 has been entered.
 
Status of Claims
Claims 21-42 of US Application No. 16/367,382 are currently pending and have been examined. Applicant amended claims 21, 24, 26, 31, 34, and 36, and added claims 41 and 42. Applicant previously canceled claims 1-20.

Response to Arguments/Amendments
The previous rejections of claim 21-40 are rejected under 35 U.S.C. 112(b) are withdrawn. Applicant amended the language of independent claims 21 and 31 to render the previous rejections moot.

Applicant’s arguments regarding the rejections of claims 21-40 under 35 USC § 101 have been fully considered but are not persuasive. Applicant asserts that 1) the claims do not recite a judicial exception and 2) the newly added claim limitations are directed to a practical application of the judicial exception or include additional elements that provide significantly more than the judicial exception. Examiner disagrees. 

Second, the amended claims do not add any new additional elements and, therefore, the claims as amended still do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. Applicant added the limitation “applying the one or more path corrections to the historical path when calculating the first path”. This limitation merely further defines how the calculation is being performed, i.e., by applying/using the path corrections. However, it is still just part of the calculation step for calculating the first path. Accordingly, this limitation represents a mathematical concept. This step could also be performed in the human mind. Therefore, this limitation also represents a mental process. Applicant also added the limitation “controlling by the first MAP operation of the first vehicle, wherein the controlling comprises correcting or compensating location related data obtained or generated by other components of the first vehicle, for determining probable location of the first vehicle”. Examiner notes that “controlling . . operation of the first vehicle” is not a physical control of vehicle, since “controlling” is further defined in the claim as merely correcting or compensating location related data. The specification discloses that compensating is performed using the statistical model. E.g., see ¶ [00219]. Using a statistical model to determine a probable location is using a mathematical relationship or performing a mathematical calculation, which are mathematical concepts. In other words, controlling the first vehicle is just a mathematical manipulation (i.e., correction or compensation) of location related data. This step could also be performed in the human mind. Therefore, this limitation also represents a mental process. Used in this manner, the term ‘controlling’ is merely a mathematical concept and/or mental process. As indicated, these claim limitations that Applicant added to the claims are judicial exceptions, 
Based on the above reasons and the analysis below, the rejections of claims 21-40 under § 101 are maintained.
To overcome the current rejection, Examiner suggests amending the claims to include a physical control of the first vehicle using the identified abstract idea, such as controlling movement of the first vehicle along the calculated first path.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
	In the instant application, independent claim 21 recites “calculating a first path . . . based on position data of the first MAP, at least one statistical model received from a cloud server, and the representation of the path of the second MAP, wherein the first path corrects a historical path of the first MAP based on the position data of the first MAP” (i.e., mathematical calculation using a statistical model), “determining one or more path corrections to the historical path, wherein at least one of the one or more path corrections is determined based on the position data of the first MAP and one or both of the at least one statistical model and the representation of the path of the second MAP” (i.e., mathematical calculation using a statistical model), “applying the one or more path corrections to the historical path when calculating the first path” (i.e., using path corrections while performing the mathematical calculation), and “controlling by the first MAP operation of the first vehicle, wherein the controlling comprises correcting or compensating location related data obtained or generated by other components of the first vehicle, for determining probable location of the first vehicle” (i.e., mathematical calculation using a statistical model. See spec at ¶ [00219]). Each of the above limitations, given its broadest reasonable interpretation consistent with the specification, represents a mathematical concept. Alternatively, each of the above limitations may be performed mentally. Examiner notes that “controlling . . operation of the first vehicle” is not a physical control of vehicle. Controlling is further defined in the claim as merely correcting or compensating location related data. In using the term ‘controlling’ in this manner, the term is merely a mathematical concept and/or mental process, as indicated above. Independent claim 31 recites substantially similar limitations. Therefore, these limitations are abstract ideas and claims 21 and 31 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of 
In the instant application, claims 21 and 31 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 21 recites the additional elements “by the first MAP” and “receiving, by a first mobile access point (MAP) that is deployed within a first vehicle, a representation of a path of a second MAP”.  As indicated in the specification, the MAP includes processing circuitry such as an x86 chipset, ARM based application processor, and/or the like. See application at ¶ [0207]. In other words, the MAPs are a generic computer performing the calculation step and receiving the path representation. The MAP is merely a computer used as a tool to perform the abstract idea.  Further, receiving a representation of a path is gathering data, where the data is to be used in calculating the first path. Therefore, receiving a representation of a path is pre-solution activity performed by a generic computing device. In addition, receiving a path representation of a second MAP only generally links the use of a judicial exception to a particular technological environment or field of use. As currently drafted, the path representation of the second MAP is not necessary for use in the identified abstract ideas. In this regard, the path representation of the second MAP is not used in determining position corrections of the first MAP. In addition, the path representation of the second MAP is not required for determining corrections to the historic path, as indicated by the limitation “one or both of the at least one statistical model and the representation of the path of the second MAP”. In other words, if the correction to the historical path is determined based on position data of the first MAP and the statistical model, then receiving the path representation of the second MAP merely generally links the use of a judicial exception to a particular technological environment or field of use. Therefore, claim 21 does not recite additional elements that integrate the judicial exception into a practical application of that exception.
Claim 31 recites the additional elements “a first mobile access point (MAP) that is deployed within a first vehicle, where the MAP is configured to receive, via a radio, a representation of a path of a second MAP” and “a model generation circuitry in the first MAP”.  As indicated in the specification, the MAP includes processing circuitry such as an x86 chipset, ARM based application processor, and/or the like. See application at ¶ [0207]. Circuitry, as defined in the specification, refers to physical electronic components that executes software or firmware. The radio may be supporting cellular, 802.11p, 802.11a/b/g/n/ac, and/or other protocols or standards. In other words, the MAPs are a generic computer having a standard computer communication protocol. The computer is used to perform the calculation step and for receiving the path representation. The MAP is merely a computer used as a tool to perform the abstract idea. Further, receiving a representation of a path is gathering data, where the data is to be used in calculating the first path. Therefore, receiving a representation of a path is pre-solution activity performed by a generic computing device. Therefore, claim 31 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, given the broadest reasonable interpretation of the claim, this additional element generally links the use of a judicial exception to a particular technological environment or field of use for the same reason indicated in claim 21.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
receiving, by a first mobile access point (MAP) that is deployed within a first vehicle, a representation of a path of a second MAP (i.e., one vehicle may receive a communication from another vehicle, the communication including a vehicle trail/breadcrumbs). 
Therefore, claim 21 and 31 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Based on the above analysis, claims 21 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 22, 23, 29 and 30 further define the abstract idea identified in claim 21 but do not recite any more additional elements. Therefore, claims 22, 23, 26, 29 and 30 do not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 24 and 34 each recites the additional element “wherein the second MAP is deployed within a second vehicle”. However, implementing the MAPs in vehicles is nominal or tangential addition to the claim. The MAP being in a vehicle, as opposed to not being in vehicle, has no bearing on the calculation of the path. The same calculated path results if the MAP is in a vehicle or not in a vehicle. 

Claim 25 recites the additional element “wherein the position data is acquired via communication with a satellite based positioning system”. Further, acquiring position data is gathering data, where the data is to be used in calculating the first path. Therefore, acquiring position data is pre-solution activity. Therefore, claim 25 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, acquiring position data via communication with a GPS system is well-understood, routine and conventional activities previously known to the industry. Therefore, claim 25 does not amount to significantly more than the judicial exception.

Claim 26 further defines the abstract idea identified in claim 21 but do not recite any more additional elements. Therefore, claims 26 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 27 recites “compensating the current position data based on one or more readings from one or more sensors”. This limitation, given its broadest reasonable interpretation consistent with the specification, represents a mathematical concept. Alternatively, this limitation may be performed mentally. Claim 27 recites new additional elements “one or more sensors”. However, the sensors are for gathering current position data, which is used to calculate the first path. Therefore, the sensors represent pre-solution activity. Therefore, claim 27 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, using sensors to determine current position data is well-understood, routine and conventional activities previously known to the industry. Therefore, claim 27 does not amount to significantly more than the judicial exception.

Claim 28 recites the additional element “wherein the one or more sensors comprises one or more of: an accelerometer, a gyroscope, a magnetometer, a speedometer, and an odometer”. The sensors, as indicated in claim 27 from which the instant claim depends, are used for the collection of current position data. Further, the position data is to be used in calculating the first path. Therefore, receiving position data from the sensors, regardless of the type of sensor, is pre-solution activity. Therefore, claim 28 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, the recited sensors are well-known in the art and there is no indication in the claims or in the specification that the sensors are being used in an unconventional manner. Therefore, the sensors and their use, as claimed, are ell-understood, routine and conventional activities previously known to the industry. Therefore, claim 28 does not amount to significantly more than the judicial exception.

Claims 32, 33, 39 and 40 further define the abstract idea identified in claim 31 but do not recite any more additional elements. Therefore, claims 32, 33, 39 and 40 do not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 35 recites the additional element “positioning circuitry configured to communicate with a satellite based positioning system to acquire the position data”. Acquiring position data is gathering data, where the data is to be used in calculating the first path. Therefore, acquiring position data is pre-solution activity. Therefore, claim 35 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, acquiring position data via communication with a GPS system is well-understood, routine and conventional activities previously known to the industry. Therefore, claim 35 does not amount to significantly more than the judicial exception.



Claim 37 recites “to compensate the current position data”. This limitation, given its broadest reasonable interpretation consistent with the specification, represents a mathematical concept. Alternatively, this limitation may be performed mentally. Claim 27 recites new additional elements “one or more sensors, wherein one or more readings from the one or more sensors is used by the positioning circuitry”. However, the sensors are for gathering current position data, which is used to calculate the first path. Therefore, the sensors represent pre-solution activity. Therefore, claim 37 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, using sensors to determine current position data is well-understood, routine and conventional activities previously known to the industry. Therefore, claim 37 does not amount to significantly more than the judicial exception.

Claim 38 recites the additional element “wherein the one or more sensors comprises one or more of: an accelerometer, a gyroscope, a magnetometer, a speedometer, and an odometer”. The sensors, as indicated in claim 38 from which the instant claim depends, are used for the collection of current position data. Further, the position data is to be used in calculating the first path. Therefore, receiving position data from the sensors, regardless of the type of sensor, is pre-solution activity. Therefore, claim 38 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, the recited sensors are well-known in the art and there is no indication in the claims or in the specification that the sensors are being used in an unconventional manner. Therefore, the sensors and their use, as claimed, are well-understood, routine and conventional activities previously known to the industry. Therefore, claim 28 does not amount to significantly more than the judicial exception.

wherein calculating the first path further comprises: determining one or more positioning corrections to the position data of the first MAP, wherein at least one of the one or more positioning corrections is determined based on the at least one statistical model” and “determining at least one of the one or more path corrections to the historical path, wherein at least one of the one or more path corrections is determined based on the one or more positioning corrections”.  Each of these limitations, given its broadest reasonable interpretation consistent with the specification, represents a mathematical concept. Alternatively, each of the above limitations may be performed mentally. Claim 41 does not recite any additional elements. Therefore, claim 41 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 42 recites “wherein calculating the first path further comprises: determining one or more positioning corrections to the position data of the first MAP, wherein at least one of the one or more positioning corrections is determined based on the at least one statistical model” and “determining at least one of the one or more path corrections to the historical path, wherein at least one of the one or more path corrections is determined based on the one or more positioning corrections”.  Each of these limitations, given its broadest reasonable interpretation consistent with the specification, represents a mathematical concept. Alternatively, each of the above limitations may be performed mentally. Claim 41 does not recite any additional elements. Therefore, claim 41 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666